
	

115 SRES 255 IS: Congratulating the National Federation of Federal Employees on the celebration of the 100th anniversary of its founding and recognizing the vital contributions of its members to the United States. 
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 255
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2017
			Ms. Heitkamp submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Congratulating the National Federation of Federal Employees on the celebration of the 100th
			 anniversary of its founding and recognizing the vital contributions of its
			 members to the United States. 
	
	
 Whereas the National Federation of Federal Employees (referred to in this preamble as the NFFE) was created in 1917 as the first union in the United States to exclusively represent civil service Federal employees;
 Whereas the NFFE preserves, promotes, and improves the rights and working conditions of Federal employees and other professionals through all lawful means, including collective bargaining, legislative activities, and contributing to civic and charitable organizations;
 Whereas the contributions of the NFFE are noted in history through a century of achievements for the Federal labor movement, including numerous reforms to workforce policy and working conditions;
 Whereas NFFE members serve the United States by performing critical functions throughout Federal agencies, including the Department of Defense, the Department of Housing and Urban Development, the Department of Veterans Affairs, the Bureau of Land Management, the Forest Service, the National Park Service, the Federal Aviation Administration, the General Services Administration, the Indian Health Service, the Passport Service of the Bureau of Consular Affairs, and the Corps of Engineers;
 Whereas, through a partnership with the International Association of Machinists and Aerospace Workers and the American Federation of Labor and Congress of Industrial Organizations, the NFFE promotes better working conditions and an improved quality of life for working families across the United States;
 Whereas the NFFE represents more than 100,000 Federal employees; and Whereas the NFFE continues to ensure that the voices of Federal civil servants are properly represented: Now, therefore, be it
		
	
 That the Senate congratulates and honors the National Federation of Federal Employees on the celebration of the 100th anniversary of its founding.
		
